Citation Nr: 0626700	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral pes planus with hallux valgus.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus with hallux valgus, 
prior to June 20, 2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus with hallux valgus, 
from June 20, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for a low back injury.  The 
RO also denied entitlement to an evaluation in excess of 10 
percent for service-connected pes planus with hallux valgus.  
In May 2004, the RO increased the evaluation for service-
connected bilateral pes planus to 30 percent, effective June 
20, 2003.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disability is proximately due to or the result of service-
connected bilateral pes planus with hallux valgus.  

2.  Prior to June 20, 2003, the competent and probative 
evidence of record shows the veteran's service-connected 
bilateral pes planus with hallux valgus is characterized by 
tenderness to both heels, moderate sized bunions at the base 
of each great toe, and calluses on the medial aspect of the 
great toe.  The calluses were not tender to palpation and 
there was no local inflammatory reaction or peripheral edema.  

3.  As of June 20, 2003, the competent and probative evidence 
of record shows the veteran's service-connected bilateral pes 
planus with hallux valgus is characterized by tenderness to 
both heels.  On the right foot, there is slight tenderness 
along the medial arch and significant pronation.  On the left 
foot, the medial surface is non-tender and the toes are 
completely non-tender to palpation and manipulation.  There 
are calluses over the first metatarsal heads bilaterally, but 
there is no weakness, fatigability, or incoordination.  


CONCLUSIONS OF LAW

1.  A low back disability is not secondary to service-
connected bilateral pes planus with hallux valgus.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  Prior to June 20, 2003, the schedular criteria for an 
evaluation in excess of 10 percent for service-connected 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  

3.  As of June 20, 2003, the schedular criteria for an 
evaluation in excess of 30 percent for service-connected 
bilateral pes planus with hallux valgus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In October 2002 and February 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The October 2002 
and/or February 2003 letters informed the veteran of the 
evidence needed to establish a claim for service connection 
and for an increased evaluation.  The letters informed the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, Social Security, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has persistent or recurrent 
symptoms of a disability as well as records showing a 
relationship between his claimed disability and service-
connected disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to the claim 
regarding his disability rating.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable 
agency of original jurisdiction decision, he has not been 
prejudiced thereby.  The Board finds that any defect with 
respect to the content or timing of the VCAA notice 
requirements was harmless error.  The content of the October 
2002 and February 2003 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the VCAA letters, the 
June 2003 and April 2004 Statements of the Case (SOC) and May 
2004 Supplemental Statement of the Case (SSOC) (issued in 
June 2004) were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, the Board finds that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, in part, the rating action and did not specifically 
comport with the recent decision for the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board finds no prejudice to the veteran in 
proceeding with the present decision since the decision 
herein denies entitlement to compensation.  With respect to 
the increased evaluation claim, the Board finds it is not 
prejudicial to decide the case now, given the fact that a 
disability evaluation and effective date has already been 
assigned to his service-connected disability.  Because his 
claim for an increased rating is being denied, the issue of 
effective date is moot.  Therefore, further VCAA notice is 
not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

A.  Service connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

Initially, the Board notes that the evidence does not 
indicate nor does the veteran claim that his low back 
disorder began in service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a) (2005).  The veteran's spine was normal at 
his entrance and separation examinations, in March 1972 and 
September 1975, respectively.  The VA and private medical 
records do not show the veteran complained of or was treated 
for a low back disorder until more than 25 years after he was 
separated from service.  

The veteran is claiming service connection for a low back 
disability as secondary to service-connected bilateral pes 
planus with hallux valgus.  The Board has carefully reviewed 
the evidence of record and finds that, although there is 
evidence showing the veteran currently has a low back 
disorder, the medical evidence does not show a nexus between 
the veteran's current diagnosis and service-connected 
bilateral pes planus with hallux valgus.  In fact, the 
evidence of record does not contain any medical opinion 
relating the veteran's low back disorder to his service-
connected disability.  

The first indication of a low back disorder in the evidence 
of record is in a January 2001 private medical record, which 
reflects the veteran complained of low back pain that 
radiated down to the gluteal area and upper thigh.  In 
February 2003, the private physician diagnosed the veteran 
with low back pain and noted that he doubted the pain was 
significant as it was probably due to a neurological 
impairment.  The veteran did not mention or refer to a 
bilateral foot problem and the private physician did not 
relate the veteran's low back pain to his service-connected 
bilateral pes planus.  The physician did, however, note that 
the veteran's toe and heel walk was normal on clinical 
examination.  

In June 2003, the veteran was afforded a VA examination to 
determine whether his current low back disorder is related to 
his service-connected bilateral pes planus.  On examination, 
there was slight tenderness to palpation on the right 
paraspinous muscles, but the veteran demonstrated normal 
range of motion except for limited extension.  X-rays of the 
veteran's back revealed slight scoliosis of the lumbar spine 
to the left.  After reviewing the claims file and examining 
the veteran, the examiner diagnosed the veteran with 
intermittent low back pain with radiation into the right 
lower extremity.  The VA examiner opined, however, that he 
did not believe the veteran's back condition is secondary to 
his pes planus, noting the veteran has not had an altered 
gait or any significant abnormal stress on his back from his 
feet.  

The Board notes that, at the September 2005 Travel Board 
hearing, the veteran testified that he has had to change the 
way he walks in order to minimize the pain and discomfort in 
his feet.  The veteran's representative argued that the 
veteran's current scoliosis may be compensatory scoliosis as 
he has to alter his gait to compensate for the pain in his 
feet and that a new medical examination should be conducted 
in order to address this issue.  The Board appreciates the 
representative's vigorous representation; however, a new 
medical examination is not necessary in this case because 
there is no objective medical evidence showing the veteran's 
gait is altered by his service-connected bilateral pes 
planus.  In this context, the Board notes the examiner who 
conducted the May 2004 VA feet examination noted the veteran 
did not walk with a limp and, although the veteran used a 
cane, he did not put significant weight on it.  In addition, 
the May 2004 VA examiner also noted the wear in the veteran's 
shoes were normal in the heel and on the medial side of the 
forefoot.  

In evaluating the ultimate merit of this claim, the Board 
considers the June 2003 VA examiner's opinion to be competent 
and probative medical evidence as to whether there is a nexus 
between the veteran's low back pain and service-connected 
bilateral pes planus.  In making the above determination, the 
Board finds probative that when the veteran was initially 
diagnosed with a low back disability, he did not mention or 
relate his low back pain to his service-connected bilateral 
pes planus and his toe and heel walk was normal on 
examination without any complaints of low back pain.  

The veteran was given an opportunity to submit evidence is 
support of his claim, but there is no opposing medical 
opinion of record which relates his low back pain to his 
service-connected disability.  The only evidence relating his 
low back pain to his service-connected pes planus is the 
veteran's own statements that the pain in his heels caused 
his low back pain.  The Board does not doubt the veteran 
sincerely believes his low back pain is due to his service-
connected bilateral pes planus and also notes the veteran is 
capable of providing evidence of symptomatology.  However, 
the veteran, as a layperson, is generally not capable of 
opining on matters requiring medical knowledge, such as 
medical etiology and causation of disability.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  With no competent medical evidence relating the 
veteran's low back pain to his service-connected bilateral 
pes planus, the veteran's claim must be denied.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for a low back disorder as secondary to service-
connected bilateral pes planus with hallux valgus, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for bilateral pes planus 
with hallux valgus was established in February 1978 and the 
RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  At that time, 
the RO considered the service medical records which showed 
the veteran was diagnosed with pes planus in March 1974.  The 
RO also considered a January 1978 VA examination report which 
reflected there was bulging on the inner aspect of each foot 
with moderate pronation of the hindfoot.  Examination also 
revealed callous formation on the veteran's toes as well as 
enlargement of the head and moderate valgus of the first toe 
on both feet.

In a rating decision dated in May 2004, the RO increased the 
veteran's disability evaluation for bilateral pes planus to 
30 percent, effective June 20, 2003.  The RO based its 
determination on a June 2003 VA examination which indicated 
moderate to severe pes planus with tenderness along the 
plantar fascia from the calcaneus (heel bone) to the 
metatarsal heads.  There were no calluses on either foot, but 
there were bunion deformities on each foot.  Also considered 
was a May 2004 VA examination which reflected severe pes 
planus with bunion deformity, hallux valgus, and plantar 
fasciitis bilaterally.  

As noted, the veteran's service-connected bilateral pes 
planus with hallux valgus is currently assigned a 30 percent 
disability evaluation under 38 C.F.R. § 4.71a, DC 5276, which 
provides the rating criteria for acquired flatfoot.  Under DC 
5276, a 10 percent rating is warranted for moderate flatfoot, 
whether bilateral or unilateral, that is manifested by a 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating is warranted for a 
severe bilateral disability manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  The maximum 50 percent 
evaluation is warranted where a pronounced bilateral 
disability is manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

The Board observes that the words "moderate," "severe," 
and "marked" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 4.2, 4.6 (2005).  

A.  Entitlement to an evaluation in excess of 10 percent 
prior to June 20, 2003

Review of the pertinent evidence reflects the veteran's 
service-connected bilateral pes planus was manifested by pain 
and tenderness to both heels.  A January 1978 VA examination 
report reflects the veteran had bulging of the inner aspect 
of both feet with moderate pronation of his hindfoot or heel 
bone.  At the November 2002 VA examination, there was 
tenderness to palpation of the heels bilaterally, moderate 
sized bunions at the base of each great toe, and calluses on 
the medial aspect of the great toe.  The calluses were not 
tender to palpation and there was no local inflammatory 
reaction or peripheral edema.  See also VA outpatient 
treatment records dated September 1987 and October to 
December 2002.  

Based on the foregoing, the Board finds that a rating greater 
than 10 percent prior to June 20, 2003, is not warranted.  
While the evidence shows the veteran had calluses and pain to 
palpation in the heels, the Board notes the veteran has never 
been shown to have swelling in his feet, his calluses were 
not tender to palpation, and the pain in the veteran's heels 
was stabilized by his medication.  Although the veteran was 
shown to have moderate pronation of the heel bone in January 
1978, the Board notes that subsequent medical evaluations did 
not reveal any such marked deformity and August 2002 x-rays 
of the veteran's heels were normal.  Therefore, the Board 
finds the veteran's bilateral foot disability more nearly 
approximated a moderate disability as contemplated in DC 
5276.  

The Board has evaluated the veteran's left foot disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent 
prior to June 20, 2003.  However, the veteran has never been 
found to have weak foot, claw foot (pes cavus), anterior 
metatarsalgia, hallux rigidus, hammer toes, malunion or 
nonunion of the tarsal or metatarsal bones, or foot injury.  
Therefore, DCs 5277 to 5279 and 5281 to 5284 are not for 
application in this case.  

The Board notes the veteran's bilateral foot disability is 
also manifested by hallux valgus.  The Board has considered 
the veteran's bilateral foot disability under DC 5280, for 
hallux valgus; however, the highest rating available under 
that code is 10 percent.  Moreover, a 10 percent rating under 
that code requires the disability to be severe, if equivalent 
to amputation of the great toe, or operated; neither 
condition is shown.  Therefore, DC 5280 would not assist the 
veteran in obtaining a higher disability evaluation.  

In sum, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent for service-connected pes planus with hallux 
valgus, prior to June 20, 2003.  

B.  Entitlement to an evaluation in excess of 30 percent, 
from June 20, 2003.

Review of the evidence shows that, on examination in June 
2003, the veteran had moderate to severe pes planus with 
hallux valgus and fairly large bunion deformities on both 
feet.  There was tenderness along the plantar fascia on the 
medial side from the calcaneus up to the metatarsal heads, 
but there were no calluses or crossing of the toes on either 
foot.  

At the May 2004 VA examination, the veteran reported having 
pain in his heels and occasionally having pain in the great 
toes with some stiffness.  On examination, there were thin 
defuse calluses over the first metatarsal heads, indicating 
some abnormal weight bearing.  There was tenderness to both 
heels, but the rest of the medial surface on the left foot 
was non-tender and the toes were completely non-tender to 
palapation and manipulation.  On the right foot, there was 
slight tenderness along the medial arch and, in the standing 
position, there was complete loss of the medial arch and 
significant pronation of the foot.  There was no weakness, 
fatigability, or incoordination.  X-rays revealed 
degenerative joint disease of the metatarsal phalangeal 
joints.  

Based on the foregoing, the Board finds that a rating in 
excess of 30 percent, as of June 20, 2003, is not warranted.  
In making the above determination, the Board notes that, 
although there is evidence that the veteran had significant 
pronation of the right foot at the May 2004 VA examination, 
the evidence does not show the veteran's disability more 
nearly approximates a pronounced disability as he has never 
been shown to have extreme tenderness of the plantar 
surfaces, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation.  On the contrary, the 
evidence shows the veteran had no more than slight tenderness 
along the medial arch of his right foot and no tenderness 
along the medial surface of the left foot.  The Board does 
note that, at the May 2004 VA examination, the veteran 
reported that he has special shoe inserts that make his feet 
hurt worse; however, the veteran also reported that he has 
soft rubber shoes that help cushion his feet when he walks.  
As such, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's service-
connected bilateral pes planus with hallux valgus more nearly 
approximates a severe disability and warrants no more than a 
30 percent evaluation under DC 5276.  

The Board has evaluated the veteran's service-connected 
bilateral pes planus under all other potentially applicable 
diagnostic codes to determine whether he can be rated higher 
than 30 percent as of June 20, 2003.  However, as noted, the 
veteran has never been found to have weak foot, anterior 
metatarsalgia, hallux rigidus, hammer toes, malunion or 
nonunion of the tarsal or metatarsal bones, or foot injury.  
Therefore, DCs 5277 to 5279 and 5281 to 5284 are not for 
application.  The Board has also considered DC 5280, for 
unilateral hallux valgus.  However, the highest rating 
available under DC 5280 is 10 percent.  Moreover, a 10 
percent rating under that code requires the disability to be 
severe, if equivalent to amputation of the great toe, or 
operated; neither condition is shown.  Therefore, DC 5280 
would not assist the veteran in obtaining a higher disability 
evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence 
supports a finding that the veteran's service-connected 
bilateral pes planus with hallux valgus warrants no more than 
a 30 percent rating, as of June 20, 2003.  


ORDER

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral pes 
planus with hallux valgus, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral pes planus with hallux valgus, 
prior to June 20, 2003, is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected bilateral pes planus with hallux valgus, 
from June 20, 2003, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


